UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 000-28275 PFSweb, Inc. (Exact name of registrant as specified in its charter) Delaware 75-2837058 (State of Incorporation) (I.R.S. Employer I.D. No.) 505 Millennium Drive, Allen, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972)881-2900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ SmallerReportingCompany ¨ Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨No x At November 5, 2015 there were 18,073,504 shares of registrant’s common stock outstanding. PFSWEB, INC. AND SUBSIDIARIES Form 10-Q September 30, 2015 INDEX PART I. FINANCIAL INFORMATION Page Number Item1. Financial Statements: Condensed Consolidated Balance Sheets as of September 30, 2015 (Unaudited) and December 31, 2014 3 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September30, 2015 and 2014 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2015 and 2014 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosure about Market Risk 30 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosure 32 Item 5. Other Information 32 Item 6. Exhibits 33 SIGNATURES 35 2 PARTI. FINANCIAL INFORMATION ITEM1. Financial Statements PFSweb, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Data) (Unaudited) September 30, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash 52 Accounts receivable, net of allowance for doubtful accounts of $469 and $447 at September30, 2015 and December31, 2014, respectively Inventories, net of reserves of $682 and $768 at September30, 2015 and December31, 2014, respectively Other receivables Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net IDENTIFIABLE INTANGIBLES, net GOODWILL OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt and capital lease obligations $ $ Trade accounts payable Deferred revenue Accrued expenses Total current liabilities LONG-TERM DEBT AND CAPITAL LEASE OBLIGATIONS, less current portion DEFERRED REVENUE DEFERRED RENT OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY: Preferred stock, $1.00 par value; 1,000,000 shares authorized; none issued or outstanding — — Common stock, $0.001 par value; 35,000,000 shares authorized; 18,100,589 and 17,047,093 shares issued at September30, 2015 and December31, 2014, respectively; and 18,067,122 and 17,013,622 outstanding at September 30, 2015 and December31, 2014, respectively 18 17 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) Treasury stock at cost, 33,467 shares ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PFSWEB, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data) ThreeMonthsEnded NineMonthsEnded September 30, September 30, REVENUES: Product revenue, net $ Service fee revenue Pass-through revenue Total revenues COSTS OF REVENUES: Cost of product revenue Cost of service fee revenue Cost of pass-through revenue Total costs of revenues Gross profit SELLING, GENERAL AND ADMINISTRATIVE EXPENSES, including stock based compensation expense of $1,492 and $853 in the three months ended September 30, 2015 and 2014, respectively, and $3,446 and $2,509 in the nine months ended September 30, 2015 and 2014, respectively. Loss from operations ) INTEREST EXPENSE, net Loss from operations before income taxes ) INCOME TAX EXPENSE (BENEFIT) ) NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER SHARE: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: Basic Diluted COMPREHENSIVE LOSS: Net loss $ ) $ ) $ ) $ ) Foreign currency translation adjustment ) TOTAL COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. 4 PFSweb, Inc. and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Gain on sale of fixed assets 20 — Provision for doubtful accounts 53 81 Provision for excess and obsolete inventory 75 6 Deferred income taxes ) Stock-based compensation expense Non-cash compensation expense 38 Changes in operating assets and liabilities: Restricted cash 34 ) Accounts receivable Inventories ) Prepaid expenses, other receivables and other assets Deferred rent ) ) Accounts payable, deferred revenue, accrued expenses and other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Acquisitions, net of cash acquired ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from issuance of common stock Decrease (Increase) in restricted cash ) Payments on capital lease obligations ) ) Payments on debt, net ) ) Borrowing on term debt — Borrowings on revolver — Payments on revolver ) — Debt issuance costs ) — Net cash used in financing activities ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Non-cash investing and financing activities: Property and equipment acquired under long-term debt and capital leases $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. 5 PFSweb, Inc. and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements 1. OVERVIEW AND BASIS OF PRESENTATION PFSweb, Inc. and its subsidiaries are collectively referred to as the “Company”; “Supplies Distributors” refers to Supplies Distributors, Inc. and its subsidiaries; “Retail Connect” refers to PFSweb Retail Connect, Inc.; “REV” collectively refers to REV Solutions, Inc. and REVTECH Solutions India Private Limited; “LAL” refers to LiveAreaLabs, Inc.; “Moda” refers to Moda Superbe Limited; “CrossView” refers to CrossView, Inc.; and “PFSweb” refers to PFSweb, Inc. and its subsidiaries, excluding Supplies Distributors and Retail Connect. PFSweb Overview PFSweb is a global provider of omni-channel commerce solutions, including a broad range of technology, infrastructure and professional services, to major brand name companies and others seeking to optimize their supply chain and to enhance their online and traditional business channels and initiatives in the United States, Canada, and Europe. PFSweb’s service offerings include website design, creation and integration, digital agency and marketing, eCommerce technologies, order management, customer care, logistics and fulfillment, financial management and professional consulting. Supplies Distributors Overview Supplies Distributors and PFSweb operate under distributor agreements with Ricoh Company Limited and Ricoh USA, Inc., a strategic business unit within the Ricoh Family Group of Companies, (collectively hereafter referred to as “Ricoh”), under which Supplies Distributors acts as a distributor of various Ricoh products. The majority of Supplies Distributors’ revenue is generated by its sale of product purchased from Ricoh. Supplies Distributors has obtained financing to fund the working capital requirements for the sale of primarily Ricoh products. Pursuant to the transaction management services agreements between PFSweb and Supplies Distributors, PFSweb provides to Supplies Distributors transaction management and fulfillment services, such as managed web hosting and maintenance, procurement support, web-enabled customer contact center services, customer relationship management, financial services including billing and collection services, information management, and international distribution services. Supplies Distributors does not have its own sales force and relies upon Ricoh’s sales force and product demand generation activities for its sale of Ricoh products. Supplies Distributors sells its products in the United States, Canada and Europe. All of the agreements between PFSweb and Supplies Distributors were made in the context of a related party relationship and were negotiated in the overall context of PFSweb’s and Supplies Distributors’ arrangement with Ricoh. Although management believes the terms of these agreements are generally consistent with fair market values, there can be no assurance that the prices charged to or by each company under these arrangements are not higher or lower than the prices that may be charged by, or to, unaffiliated third parties for similar services. All of these transactions are eliminated upon consolidation. Basis of Presentation The interim condensed consolidated financial statements as of September 30, 2015, and for the three and nine months ended September30, 2015 and 2014, have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and are unaudited. Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to the rules and regulations promulgated by the SEC. In the opinion of management and subject to the foregoing, the unaudited interim condensed consolidated financial statements of the Company include all adjustments necessary for a fair presentation of the Company’s financial position as of September 30, 2015, its results of operations for the three and nine months ended September30, 2015 and 2014 and its cash flows for the nine months ended September30, 2015 and 2014. Results of the Company’s operations for interim periods may not be indicative of results for the full fiscal year. 2. SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation All intercompany balances and transactions have been eliminated in consolidation. 6 PFSweb, Inc. and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements Use of Estimates The preparation of condensed consolidated financial statements and related disclosures in conformity with U.S. GAAP requires management to make judgments, estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses and disclosure of contingent assets and liabilities. The recognition and allocation of certain revenues and selling, general and administrative expenses in these condensed consolidated financial statements also require management estimates and assumptions. Estimates and assumptions about future events and their effects cannot be determined with certainty. The Company bases its estimates on historical experience and on various other assumptions believed to be applicable and reasonable under the circumstances. These estimates may change as new events occur, as additional information is obtained and as the operating environment changes. These changes have been included in the condensed consolidated financial statements as soon as they became known. In addition, management is periodically faced with uncertainties, the outcomes of which are not within its control and will not be known for prolonged periods of time. These uncertainties are discussed in this report and in the Company’s Annual Report on Form 10-K for the year ended December31, 2014 in the section entitled “Risk Factors.” Based on a critical assessment of accounting policies and the underlying judgments and uncertainties affecting the application of those policies, management believes the Company’s condensed consolidated financial statements are fairly stated in accordance with U.S. GAAP, and provide a fair presentation of the Company’s financial position and results of operations. Revenue and Cost Recognition The Company derives revenue primarily from services provided under contractual arrangements with its clients or from the sale of products under its distributor agreements. The following revenue recognition policies define the manner in which the Company accounts for sales transactions.
